Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 21, 2019

                                           No. 04-19-00674-CV

                 IN RE KINGDOM CARGO, LLC and Almaguer Livian Izaguirre

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On October 3, 2019, relator filed a petition for writ of mandamus and a motion for
temporary relief to stay the November 4, 2019 trial setting pending final resolution of the petition
for writ of mandamus. This court believes a serious question concerning the mandamus relief
sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real
party in interest may file a response to the petition in this court no later than November 6,
2019. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. The November 4, 2019 trial setting or any
subsequent trial setting in the underlying case is STAYED pending final resolution of the
petition for writ of mandamus.

           It is so ORDERED on October 21, 2019.

                                                                     PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk




1
 This proceeding arises out of Cause No. DC-17-18, styled Ashley Anais Regalado v. Almaguer Livan Izaguirre, et
al., pending in the 229th Judicial District Court, Duval County, Texas, the Honorable Baldemar Garza presiding.